Title: From Thomas Jefferson to Nathaniel Macon, 24 March 1826
From: Jefferson, Thomas
To: Macon, Nathaniel


Dear Sir
Monto
Mar. 24. 26.
My grandson Th: Jefferson Randolph, the bearer of this letter on a journey to the North, will pass 2. or 3. days perhaps in Washington. I cannot permit him to  do this without presenting him to a friend of so long standing, whom I consider as the strictest of our models of genuine republicanism. let him be able to say when you are gone but not forgotten that he had seen Nathanl Macon on whose tomb will be written Ultimus Romanonem. I only ask you to give him a hearty shake of the hand on my acct as well as his, assuring you he  merits it as a man & citizen to which I will add my unceasing affection to yourself